PER CURIAM.
Appellant was convicted of the crime of impersonating a naval officer of the United States, and in such pretended character of wilfully and feloniously obtaining a sum of money from one Reverend Rex Barron.1
Originally a misdemeanor charge was lodged, namely, the illegal wearing of a uniform (10 U.S.C.A. § 1393 2), but upon the subsequent ascertainment of the fact that the accused had procured money in reliance upon his impersonation the misdemeanor charge was dismissed and the matter presented to the Grand Jury. Counsel was appointed to represent the accused at the outset of the case. However, after the return of the indictment he insisted upon representing himself. The offer of this court to designate counsel for him was like-was declined.
The charge against appellant was fully proven; and while he complains of mistreatment we find no evidence thereof in the record. Every effort appears to have been made by the trial court to safeguard his rights and to insure him an impartial trial.
Affirmed.

 18 U.S.C.A. § 76 [1948 Criminal Code, 18 U.S.C.A. § 912],


 1948 Criminal Code, 18 U.S.C.A. § 702.